Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 1 of 17




                    EXHIBIT C-1
                                                                                                Electronically Filed
       Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  2 of 17
                                                                   1/16/2020 4:31 PM
                                                                                                Hidalgo County District Clerks
                                                                                                Reviewed By: Armando Cantu


                                                        C-01 88-20-I
                                   CAUSE NO.

 J&M VALLEY INVESTMENTS, LLC                               §                       IN THE DISTRICT        COURT
   Plaintiff                                               §
                                                           §
 VS.                                                       §
                                                           §                     HIDALGO COUNTY, TEXAS
 ALLIANZ GLOBAL RISKS US                                   §
 INSURANCE COMPANY D/B/A                                   §
 ALLIANZ INSURANCE COMPANY                                 §                     398TH JUDICIAL DISTRICT
       Defendant

                                  PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE COURT:

         COMES NOW, J&M VALLEY INVESTMENTS, LLC                                    (herein “P1aintiff’), and ﬁles


this    Original    Petition     complaining     0f     Defendant,      ALLIANZ GLOBAL RISKS US

INSURANCE COMPANY                   d/b/a    ALLIANZ INSURANCE COMPANY                        “Insurer,” and for


cause 0f action shows the Court the following:


                                    I.   DISCOVERY CONTROL PLAN

         1.        Plaintiff intends t0    conduct Level 3 discovery under Texas Rules of Civil Procedure


190.4.


                                                  II.   PARTIES

         2.        Plaintiff,   J&M Valley Investments, LLC              is   a Texas limited liability company,


organized t0 d0 business in Texas.


         3.        Defendant, Allianz Global Risks              US Insurance Company d/b/a Allianz

Insurance      Company is       an insurance company registered to d0 business in the         state   0f Texas


and can be served With process by certiﬁed mail return receipt requested through                its   registered


agent    CT   Corporations System, 1999 Bryan           St.,   Suite 900, Dallas, Texas 75201-3 136.


                                    III.   VENUE AND JURISDICTION
                                                                                                       Electronically Filed
       Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  3 of 17
                                                                   1/16/2020 4:31 PM
                                                                                                       Hidalgo County District Clerks
                                                                                                       Reviewed B y Armando Cantu
                                                                                                                       :



                                                       c-o1 88-204

         4.     Suit   is   proper in Hidalgo County, Texas because           all   or a substantial part 0f the events


giving rise t0 the lawsuit occurred in this county, and the real property at issue               is   located in Hidalgo


County, Texas. TEX.CIV.P.REM.               CODE   §15.002     (a)(l).   Further, the contract   upon Which      this suit


is   based was executed in Hidalgo County, Texas. TEX.CIV.P.REM.                      CODE   §15.035(b).


                                          IV.   FACTUAL BACKGROUND

         5.     Insurer issued an insurance policy               naming    Plaintiff as the insured      and providing

coverage for direct physical loss caused by Windstorm 0r hail t0 his property located                      at   710 North

Shary Road, Mission, Hidalgo County, Texas. Pursuant t0 the terms 0f the policy, numbered

GPSOlOOl499, Plaintiffhad insurance protection 0n the dwelling and 0n any personal property for

any and each such loss resulting from Windstorm and hail damage. The building insured by Allianz

Insurance     Company        pursuant t0 the insurance contract sustained damage as the result of a storm


Which struck the Mission area in June 2 1 2018, during the policy period. The Wind and hail storm
                                                   ,




created openings in the roof and building envelope, through which rain entered and caused


extensive damage. Further, the storm caused                    damage    t0 the Plaintiff s roof, the exterior, the


interior,   among   other building elements,           all   of Which were covered damage under the policy of


insurance.     Thereafter, the insurer conducted a pretextual and faulty investigation. Allianz


Insurance     Company underpaid           Plaintiff’s property     damage claim even though            liability for       such


damages was reasonably           clear.


         6.     Insured wrongfully denied and/or underpaid Plaintiff’s claim under the policy.


Plaintiff seeks a declaration that their claimed losses are covered occurrences                  under the Policy and


seek damages for       its   insurer’s wrongful denial.


         7.     Plaintiff hired the undersigned attorneys to pursue the matter following their insurer’s


mishandling of the claim. After an investigation was completed on behalf of Plaintiff, a written
                                                                                                      Electronically Filed
        Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  4 of 17
                                                                    1/16/2020 4:31 PM
                                                                                                      Hidalgo County District Clerks
                                                                                                      Reviewed B y Armando Cantu
                                                                                                                           :



                                                        c-o1 88-204

demand     for   payment was made. To               date, Insurer has failed   and refused    to   pay   Plaintiff for           its



attorney’s fees, expenses and mental anguish in having t0 pursue that                     Which he    is   entitled       under


the policy of insurance.


                                               V.   CAUSES OF ACTION

A.        BREACH OF CONTRACT
          8.           Plaintiff incorporates    each of the previous allegations       set forth herein.


          9.           Plaintiff paid the    premiums under     the Policy and    met    the conditions precedent to


the insurer’s obligation t0         pay the   Plaintiff” s losses   under the Policy.


          10.          Insurer failed and refused to        pay the value of the         Plaintiff’s claims, thereby


materially breaching the Policy and causing Plaintiff t0 suffer those losses together with other


harm    as described further in this petition.


B.        TEXAS INSURANCE CODE VIOLATIONS

          11.          Plaintiff incorporates    each 0f the previous allegations       set forth herein.


          12.          More than    thirty   days prior to the ﬁling of this    suit,   written   demand         for   payment

and notice of complaint pursuant              t0 the   Texas Insurance Code, Section 541 and 542,                 et seq.      was

sent to Defendant insurer. A11 notices and proofs of loss                 were timely given       in such    manner            as t0


fully   comply With        the terms and conditions 0f the Policy and applicable law. In the alternative,


Plaintiff alleges that as to         any such terms, conditions, notices, or requirements,                 its    insurer has


waived them, and           is   estopped from asserting them, and/or Plaintiff substantially complied with


them. Plaintiff makes the same allegations of waiver 0r estoppel as to every defense                             01‘   exclusion


pleaded by       its   insurer in this action, and as t0 each claim for breach of contract 0r statutory


Violation as to Defendant.


          13.          In mishandling these claims and failing t0 provide signiﬁcant evidence t0 support
                                                                                                     Electronically Filed
     Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  5 of 17
                                                                 1/16/2020 4:31 PM
                                                                                                     Hidalgo County District Clerks
                                                                                                     Reviewed B y Armando Cantu
                                                                                                                   :



                                                       c-o1 88-204

their position, Insurer has violated the following sections                of the Texas Insurance Code:


                  541 .060(a)(2)(A), by failing to attempt in good faith t0 effectuate a prompt,
        fair,   and equitable settlement 0f a claim With respect to which this insurer’s liability
        has become reasonably clear;


                   541.060(a)(4)(A),       by   failing Within a reasonable time to          afﬁrm or deny
        coverage 0f a claim t0 a policyholder;


                541 .060(a)(7), by refusing t0 pay a claim without conducting a reasonable
        investigation With respect to the claim.


                   542.003(a),     by engaging       in unfair claims settlement practices, as described
        in 542.003(b), t0 Wit:


                            (1)   knowingly misrepresenting t0 a claimant pertinent facts 0r policy
                  provisions relating to coverage at issue;


                                       acknowledge with reasonable promptness pertinent
                            (2) failing to
                   communications relating t0 a claim arising under the insurer’s policy;


                         (3) failing t0 adopt and implement reasonable standards                       for the
                  prompt investigation of claims arising under the insurer’s policies;


                            (4)     not attempting in good faith t0 effect a prompt,                 fair,   and
                   equitable settlement 0f a claim submitted in                which   liability   has become
                  reasonably clear; and


                            (5)     compelling a policyholder to             institute a suit t0   recover an
                  amount due under a policy by offering substantially less than the amount
                  ultimately recovered in a suit brought by the policyholder.


                   542.057(a),     by   failing to   pay the   full   amount 0f the insured’s claim n0 later
                  than the ﬁfth business day after the insurer gave notice                 it would pay the

                   claim.


Defendant’s Violations of the Texas Insurance Code have proximately caused Plaintiff damages.


Plaintiff further seeks interest        and attorney's fees under Section 542.060 0f the Texas Insurance

Code   for   Defendant insurer’s Violations.

C.      BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING AND
        FIDUCIARY DUTIES

        14.       Plaintiff incorporates        each 0f the previous allegations       set forth herein.
                                                                                                      Electronically Filed
       Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  6 of 17
                                                                   1/16/2020 4:31 PM
                                                                                                      Hidalgo County District Clerks
                                                                                                      Reviewed B y Armando Cantu
                                                                                                                    :



                                                   c-o1 88-204

          15.     From and    after the   time Plaintiff’ s claim was presented to their insurer,            liability t0



pay the claim    in accordance With the terms       0f the Policy was reasonably        clear.     Despite there being


n0 basis whatsoever on which a reasonable insurance or                risk   management company would have

relied to adjust Plaintiff’s claim, Insurer refused t0 accept the claim payable t0 Plaintiff as the


Policy required. Despite losses clearly identiﬁed by Plaintiff, insurer underpaid each and every


part 0f Plaintiff” s claim.


          16.     At   that time,   Defendant insurer knew 0r should have known by the exercise 0f


reasonable diligence that     its liability   was reasonably    clear. In this regard,   Defendant insurer failed

to    conduct a reasonable, proper investigation 0f the claim and refused t0 rely 0n the true facts


resorting instead t0 producing faulty, incomplete, and biased reasons as subterfuges t0 avoid


paying a valid claim.

          17.     Consequently, Insurer breached         its   duty to deal fairly and in good faith with the


Plaintiff.   The breach was a proximate cause 0f the           losses, expenses,    and damages suffered by the

Plaintiff. Insurer also    breached their ﬁduciary duties t0 Plaintiff that arose out of the special


relationship that existed     between the     parties causing   damages      t0 the Plaintiff.


                  VI.    ACTUAL DAMAGES AND TREBLING OF DAMAGES
          18.     Plaintiff incorporates each      of the previous allegations       set forth herein


          19.     Insurer’s conduct as described above         was a producing cause       ofPlaintiff‘ s     economic

damages. As a      result, Plaintiff sustained       damages     in   an amount in excess of the              minimum

jurisdiction.


          20.     These   acts   and omissions 0n Defendant insurer’s part were done knowingly,                         that


is,   with an actual awareness of the     falsity, unfairness,   0r deception 0f the conduct described.


          2 1.    Consequently, Plaintiff requests that the        trier   of fact award to   it   additional   damages
                                                                                           Electronically Filed
     Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  7 of 17
                                                                 1/16/2020 4:31 PM
                                                                                           Hidalgo County District Clerks
                                                                                           Reviewed B y Armando Cantu
                                                                                                           :



                                                c-o1 88-204

of up to three (3) times the sum of actual damages suffered.


                                    VII.   RULE 47(c) STATEMENT

        22.      In accordance With Texas Rule of Civil Procedure 47(0), Plaintiff pleads that the


relief it seeks is   monetary   in nature, over $200,000.00 but not   more than $1,000,000.00.

                                      VIII.   ATTORNEY’S FEES

        23.      Plaintiff incorporates    each of the previous allegations   set forth herein.


        24.      Insurer’s conduct as described in this petition    and the resulting damage and          loss t0


Plaintiff has necessitated Plaintiff s retention    of the attorneys Whose names are subscribed t0             this


petition. Plaintiff is, therefore, entitled to recover   from Defendant an additional sum to compensate

Plaintiff for a reasonable fee for such attorney’s necessary services in the preparation                       and

prosecution of this action, as well as a reasonable fee for any and        all   necessary appeals to other


courts. Plaintiff has presented their claim for attorney’s fees, but insurer      chose t0 ignore   it.   Thus,


Plaintiff requests attorney’s fees    under Texas Civil Practice and Remedies Code §38.001,               et seq.



and the Texas Insurance Code.

                                    IX.   CONDITIONS PRECEDENT

        25.      A11 0f the conditions precedent t0 bringing this suit and t0 Insurer’s liability under


the Policy for the claims alleged have been performed or have occurred. Plaintiff provided notice


of its claim, as required by Texas Insurance Code §542A.003.


                                           X.   JURY DEMAND

        26.      Plaintiff respectfully requests trial   of this cause before a Hidalgo County jury.


                                     XI.   INITIAL DISCLOSURES

        27.      Plaintiff requests that   Defendant disclose the information       listed in   Texas Rule 0f

Civil Procedure 194.2 Within 50 days of being served With this Petition.
                                                                                                 Electronically Filed
    Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  8 of 17
                                                                1/16/2020 4:31 PM
                                                                                                 Hidalgo County District Clerks
                                                                                                 Reviewed B y Armando Cantu
                                                                                                               :



                                                   c-o1 88-204




                                              XII.    PRAYER

       WHEREFORE, Plaintiff requests that Allianz Insurance Company be cited to appear and

answer, and that 0n ﬁnal   trial,   Plaintiff have the following:


       a.     Judgment against the Insurer          for actual   damages and exemplary damages             in excess


              0f the   minimum jurisdictional        limits    of this Court;


              By reason of Insurer’s knowing and intentional conduct, treble damages                      as allowed


              by   the Texas Insurance Code;


              18%    interest, as    allowed by the Texas Insurance Code for Violation of the Prompt


              Payment of Claims         statute;


              Prejudgment      interest as   provided by law;


              Postjudgment      interest as   provided by law;


              Attorney’s fees;


              Costs of suit; and


              All other relief to which Plaintiff            may show      herself entitled, either at law 0r in


              equity, either general or special,           under the   facts set forth in their claims.




                                                     Respectfully submitted,



                                                     MILLIN         8t   MILLIN, PLLC
                                                     4107 North 22nd Street
                                                     McAllen, Texas 78504
                                                     Tel: (956) 631-5600
                                                     Fax: (956) 631-5605



                                                       JOHN A. MILLIN IV
                                                     /s/

                                                     JOHN A. MILLIN IV
                                                               Electronically Filed
Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  9 of 17
                                                            1/16/2020 4:31 PM
                                                               Hidalgo County District Clerks
                                                               Reviewed By: Armando Cantu
                               C-01 88-20-I

                                 State   Bar N024005 1 66
                                 john@millinmillin.com
                                 Attorneyfor Plaintiff
Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 10 of 17




                     EXHIBIT C-2
                                                                                                 Electronically Filed
Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  11 of11:10
                                                            2/7/2020  17 AM
                                                                                                 Hidalgo County District Clerks
                                                                                                 Reviewed By: Raul Hernandez

NOTICE: Pursuant to TRCP          126: Statement of Inability to Afford     Payment
of Court Costs or    an Appeal Bond ﬁled =    N0
                                                  C-0188-20-I
                     398TH DISTRICT COURT, HIDALGO COUNTY, TEXAS

                                                  CITATION
                                         THE STATE 0F TEXAS

NOTICE TO DEFENDANT: You                have been sued. You may employ an attorney. If you or
your attorney do not file a written answer with the clerk who issued this citation by 10:00 a.m. on
the Monday next following the expiration of twenty (20) days after you were served with this
citation and petition, a default judgment may be taken against you.


Allianz Global Risks        US Insurance Company
1999 Bryant St Suite 900
DallasTX 75201-3136
You   are hereby      commanded       to appear   by ﬁling a written answer to the PLAINTIFF’S
ORIGINAL PETITION                on   or before   10:00 o’clock a.m. on the Monday next after the
expiration of twenty (20) days after the date of service hereof, before the           Honorable L. "Keno"
Vasquez, 398th District Court of Hidalgo County, Texas                     at the   Courthouse   at   100 North
Closner, Edinburg, Texas 78539.


Said petition was ﬁled on   this the 16th day of January, 2020 and a copy of same accompanies this

citation.      The   filenumber and style of said suit being C-0188-20-I, J&M VALLEY
INVESTMENTS,           LLC VS. ALLIANZ GLOBAL RISKS US INSURANCE CONIPANY

Said Petition was ﬁled in said court by Attorney           JOHN      A.   MELIN,      IV, 4107    N 22ND      ST
MCALLEN TX      78504.


The nature of the demand is fully shown by a tme and            correct   copy of the petition accompanying
this citation and made a part hereof.


The ofﬁcer executing                promptly serve the same according to requirements of law,
                            this writ shall
and the mandates thereof, and make due return as the law directs.

ISSUED AND GIVEN UNDER                   MY HAND AND SEAL of said Court at Edinburg, Texas on
this the    24th day of January, 2020.


LAURA HINOJOSA, DISTRICT CLERK
100 N.     CLOSNER, EDINBURG, TEXAS
HIDALGO COUNTY, TEXAS
                                                                                                              Electronically Filed
Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page  12 of11:10
                                                            2/7/2020  17 AM
                                                                                                              Hidalgo County District Clerks
                                                                                                              Reviewed By: Raul Hernandez

                                                          C-0188-20-I
                                                  OFFICER’S RETURN

                                                                        ,2020                [0'30 o’clock         Ann. and
Came     to   hand o
                        4
                            ég'of             éﬁﬁm?                                     at

executed 1n                     [’95              unty,     Te   as   by     delivering to each of the Within         named
Defendant in person, a true copy of                         this citation,         upon which     I   endorsed the date of
dell          to     said        Defend      nt    together   with the accompanying copy of the
        ”r’”/% ”/6744/
   ﬂ, l'éM/ﬁl [[4,5/
NAME
 ﬂl/mz         64M AM:
                                            4/ I


                                            PM.)
                                            DATE
                                                 443*)




                                             01/23/20
                                                       (pe tion) at the following times and places, to- wit.


                                                                 TIME
                                                                       '9‘




                                                                  IZr/Mq
                                                                              79/7 léyo 04191/152-4
                                                                                   PLACE
                                                                                       MM 54m ﬁé7W“
                                                                                                 fa,”
                                                                                                              875      [ﬂaw [aw]
                                                                                                                                  W
                                                                                                                                  am,
                                                                                                                                        ~10!)


uaﬁmmcc mucvzof.                                                                                  145/6.
And    not executed as to the defendant,                                                                                    the
diligence used in finding said defendant, being:                                                                    and the
cause      of failure       to    execute this         process         is:                                          and the
information         received           as     to      the        whereabouts            of    said     defendant,     being:
                                              I    actually      and necessarily traveled           miles in the
service of this citation, in addition t0 any other mileagel                     may  have traveled in the service
of other process in the same case during the same                            trip.



Fees:      serving      copy(s) $
           miles.



DEPUTY
     COMPLETE IF YOU ARE PERSON OTHER THAN A SHERIFF,
            CONSTABLE OR CLERK OF THE COURT
In accordance to Rule 107, the ofﬁcer or authorized person                                   who      serves or attempts to
serve a citation must sign the return.                       If the return is signed          by a person other than a
sheriff,   constable or the clerk 0f the court, the return must either be veriﬁed or be signed
under the penalty of perjury.                A return signed under penalty of perjury must contain the
statement below in substantially the following form:



 Oby’
           m?el
         "3 ”76’s
                                   Lulé
                            and the address
                                              A       SZLWV—L—
                                                       is
                                                                         my
                                                              5320A! 27%)].
                                                                                                       date
                                                                                                       MUM/
                                                                                                              0f
                                                                                                          Miguel
                                                                                                                    birth    is
                                                                                                                              I




                                                                                                              M,
declare under penalty of perjury that the foregoing                           ls   true and correct


EXEEUTED m M/Mfounty,                                State of Texas,           on the        64
                                                                                         ______$ziay    of


              a ﬂw
           ﬂmMﬂsmm
Declarant’
                     SCH. 1083 Exp-         ammo
If Certiﬁed     by the Supreme Court of Texas
Date 0f Expiration          /    PSC Number
Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 13 of 17




                     EXHIBIT C-3
                                                                                    Electronically Filed
      Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 14 of 12:00
                                                                  2/18/2020 17 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Raul Hernandez


                                          CAUSE NO. C-0188-20-I


 J&M VALLEY INVESTMENTS, LLC,                       §               IN THE DISTRICT COURT
                                                    §
                        Plaintiff,                  §
                                                    §
 v.                                                 §             HIDALGO COUNTY, TEXAS
                                                    §
 ALLIANZ GLOBAL RISKS US                            §
 INSURANCE D/B/A ALLIANZ                            §
 INSURANCE COMPANY,                                 §
                                                    §
                        Defendant.                  §              398TH JUDICIAL DISTRICT



                  INTERSTATE FIRE & CASUALTY COMPANY’S
               ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
                       PLAINTIFF’S ORIGINAL PETITION

        Defendant Interstate Fire & Casualty Company incorrectly named as “Allianz Global Risks

US Insurance d/b/a Allianz Insurance Company” (“Interstate”) respectfully files this Original

Answer and Affirmative Defenses to Plaintiff’s Original Petition and shows the Court as follows:

                                     I.       GENERAL DENIAL

        1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Interstate generally

denies all claims, causes of action, allegations, and demands for any form of relief asserted by

Plaintiff in the Original Petition and demands strict proof of the same by a preponderance of the

evidence.

                           II.        REQUEST FOR DISCLOSURES

        2.     Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of the service

of this request, the information or material described in Rule 194.2.




MH943610
                                                                                     Electronically Filed
    Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 15 of 12:00
                                                                2/18/2020 17 AM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Raul Hernandez


                               III.    AFFIRMATIVE DEFENSES

        3.      Plaintiff’s claims are barred, in whole or in part, because it has failed to state a

claim upon which relief can be granted.

        4.      Plaintiff’s claims are barred, in whole or in part, by the defense of accord and

satisfaction.

        5.      Plaintiff’s claims are barred, in whole or in part, by the specific terms of the policy

contract at issue.

        6.      Plaintiff’s claims are barred, in whole or in part, by the defense of payment.

        7.      Plaintiff’s claims are barred, in whole or in part, because Interstate complied at all

times with the Texas Insurance Code.

        8.      Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate

damages, if any.

        9.      Plaintiff’s claims are barred, in whole or in part, because Interstate had a reasonable

basis on which to deny or dispute Plaintiff’s claim.

        10.     Plaintiff’s claims are barred, in whole or in part, by the Policy’s exclusions.

        11.     Plaintiff’s claims are barred, in whole or in part, because Interstate’s conduct has,

at all relevant times, been in good faith.

        12.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s own acts or

omissions caused or contributed to its alleged damages, if any.

        13.     Interstate reserves the right to amend its Answer, including its affirmative defenses,

as may be applicable during the course of this litigation.




                                                  2
MH943610
                                                                                     Electronically Filed
    Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 16 of 12:00
                                                                2/18/2020 17 AM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Raul Hernandez


                                          IV. PRAYER

       Defendant Interstate Fire & Casualty Company incorrectly named as “Allianz Global Risks

US Insurance d/b/a Allianz Insurance Company” respectfully requests that this Court order that

Plaintiff take nothing, that judgment be entered against Plaintiff with prejudice, and that the Court

grant Interstate such other and further relief to which Interstate may be justly entitled.

Dated: February 17, 2020

                                                   Respectfully submitted,

                                                   MCDOWELL HETHERINGTON LLP


                                                   By:/s/ David T. McDowell
                                                   David T. McDowell
                                                   State Bar No. 00791222
                                                   Sean A. Santarelli
                                                   State Bar No. 24097264
                                                   1001 Fannin, Suite 2700
                                                   Houston, Texas 77002
                                                   Telephone: 713-337-5582
                                                   Facsimile: 713-337-8842
                                                   david.mcdowell@mhllp.com
                                                   sean.santarelli@mhllp.com

                                                   ATTORNEYS FOR INTERSTATE FIRE &
                                                   CASUALTY COMPANY




                                                  3
MH943610
                                                                                  Electronically Filed
    Case 7:20-cv-00048 Document 1-4 Filed on 02/24/20 in TXSD Page 17 of 12:00
                                                                2/18/2020 17 AM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Raul Hernandez


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2020, a true and correct copy of the
foregoing was served via the EFile Texas System and email to all counsel of record.


                                                     /s/ David T. McDowell
                                                     David T. McDowell




                                                 4
MH943610
